DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-18 are allowed.

The following is an examiner’s statement of reasons for allowance: Prior art of record does not disclose A method for controlling a steering system of a vehicle (100), said vehicle (100) comprising a front axle (102) comprising a pair of steerable wheels (104, 106) on a left and right hand side of the front axle, wherein each of said steerable wheels 5comprises an individually controllable wheel torque actuator (103, 105), said method being characterized by the steps of: - determining (S1) a required steering angle for operating said vehicle during a turning maneuver; - detecting (S2) an actual steering angle during the turning maneuver;  10- determining (S3) a difference between the required steering angle and the detected, actual steering angle; - determining (S4), for the wheel torque actuators (103, 105) of the steerable wheels, a differential wheel torque required for reducing the difference between the required steering angle and the detected, actual steering angle; the differential wheel torque being determined by the steps of determining a required additional steering torque of the pair of front steerable wheels for reducing the difference between the required steering angle and the detected, actual steering angle; and determining the differential wheel torque based on 
 controlling (S5) said wheel torque actuators for achieving said differential wheel torque of the steerable wheels as disclosed in independent claims 1, 10, 17, and corresponding dependent claims 2-4, 6-9, 11-16, 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195.  The examiner can normally be reached on M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661